Citation Nr: 1130461	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  08-23 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted which is sufficient to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a bilateral knee disorder.

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to service connection for residuals of frostbite.

7.  Entitlement to service connection for an acquired psychiatric disorder.



REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr. Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and O.B.


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The issue of entitlement to service connection for a left leg disorder  and a disorder manifested by groin pain has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Veteran served on active duty from September 1950 to June 1952.  Service in Korea is shown in the record.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claims for service connection for hearing loss, tinnitus, headaches, knees, low back, residuals of frostbite and an acquired psychiatric disorder.  The Veteran disagreed and perfected an appeal as to each claimed disability.  In a June 2010 decision, the Board remanded the Veteran's claim for procedural development.  In July 2011, the Veteran, O.B. and the Veteran's attorney presented testimony in support of the Veteran's claims at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for tinnitus, headaches, bilateral knees, low back, residuals of frostbite, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not appeal a June 1994 rating decision that denied entitlement to service connection for bilateral hearing loss.

2.  Evidence received since the June 1994 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The June 1994 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Since the June 1994 rating decision, new and material evidence has been received, and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he suffers from bilateral hearing loss as a result of exposure to excessive noise from the gunfire of artillery during his active duty service in Korea.  He seeks to reopen his claim of entitlement to service connection for bilateral hearing loss.  The Board will first address preliminary matters and then render a decision on the issue on appeal.

Issue on appeal

After initially finding that the Veteran had not submitted new and material evidence of a hearing loss, the RO appeared to have decided the Veteran's claim based on subsequently developed medical evidence.  Notwithstanding the RO's action, it is incumbent on the Board to adjudicate the new and material issue.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim]. The proper issue on appeal, therefore, is whether new and material evidence has been received which is sufficient to reopen the previously-denied service connection claim for bilateral hearing loss.  

The Board concludes that the Veteran has not been prejudiced by the RO's adjudicating the claim on its merits because in so doing, the RO accorded this claim more consideration than was warranted. Cf. Edenfield v. Brown, 8 Vet. App. 384 (1995).  As will be discussed in greater detail below, the Veteran has been amply apprised of what was required to establish his claim of entitlement to service connection, as well as the requirement that new and material evidence be submitted.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary.  The Court further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

As noted above, the Board remanded the Veteran's claim for further procedural development.  Specifically, the Board's June 2010 remand noted that the Veteran had finally requested a videoconference hearing that had not been scheduled or conducted, and noted that the Veteran's service representative organization had revoked the Veteran's power of attorney of representation.  The Remand ordered VBA to notify the Veteran that he had the right to obtain representation and to schedule a video hearing.

The record reveals the Veteran is now represented by an attorney who appeared at the July 2011 videoconference hearing.  For those reasons, the Board finds that VBA has substantially complied with the June 2010 remand.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

This claim involves an issue of whether new and material evidence has been submitted.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court specifically addressed VA's notice requirements in the context of a veteran's request to reopen a previously and finally denied claim.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.  

In this case, the Veteran was informed in a July 2007 letter from the RO that his previous claim for service connection for bilateral hearing loss was denied because there were no records available to show he had incurred hearing loss during service. and the Veteran was informed that the June 1994 decision was final.  The July 2007 letter informed the Veteran of what evidence was needed to establish new and material evidence and informed him of the meaning of the terms "new" and "material."  The Board observes that the RO essentially used language that substantially follows the regulatory language of 38 C.F.R. § 3.156, set forth below.  In any case, as is discussed in detail below, the Board finds that new and material evidence has been submitted and reopens the claim.  Thus, any deficiency in notice under Kent could not result in any prejudice to the Veteran.

In addition, the Veteran was informed of the evidence required to establish a claim of service connection and of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  To this end, the Board notes that in a claim seeking to reopen a previously denied claim, VA's statutory duty to assist a claimant is limited.  For example, the Court has held that VA's duty to assist by providing a medical examination or opinion does not apply to new and material evidence claims.  See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) and Woehlaert v. Nicholson, 21 Vet.App. 456, 463-64 (2007). 

The record shows that VBA obtained VA treatment records and private medical records that were identified by the Veteran.  The Veteran was examined by a VA audiologist in March 2008.  The record further reveals that the Veteran's service treatment records are not available.  As recently as November 2008, the National Personnel Records Center has reported that the Veteran's service treatment records were lost in a fire that destroyed numerous records in 1971.  After review of the entire record, the Board believes that any further search would be an exercise in futility. Cf. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile].  

The Veteran has been represented by a service representative or an attorney throughout the pendency of his claims, and he has been informed by the RO of the law and regulations that apply to his claims.  As previously noted, the Veteran and his attorney presented testimony at a videoconference hearing before the undersigned Acting Veterans Law Judge.

For those reasons, the Board finds that VBA satisfied the duties to assist and notify the Veteran, and that all due process has been provided.  The Board will proceed to a decision on the claim on appeal by first addressing the applicable law.

Analysis

The Veteran seeks to reopen a claim for service connection for hearing loss.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

As discussed above, the Veteran submitted a claim for service connection for hearing loss that was denied in a June 1994 rating decision.  The record establishes that the Veteran did not appeal that decision.  Unappealed RO rating decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  For those reasons, the Board finds that the June 1994 rating decision is final.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

The phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence, but rather provides guidance for VA adjudicators in determining whether submitted evidence meets the new and material requirements.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

At the outset of its analysis, the Board again notes that the Veteran's service treatment records are missing.  Under such circumstances, the Court has held that there is a heightened obligation on the part of VA to explain its findings and conclusions and to consider carefully the benefit of the doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 (1996). Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records. See Cromer v. Nicholson, 9 Vet. App. 215, 217-18 (2005), aff'd Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006) [there is no "adverse presumption" where records have been lost or destroyed while in government control which would require VA to disprove a claimant's allegation of injury or disease in service in these particular cases].

The record shows that the only evidence of record at the time of the June 1994 rating decision was the statement of the Veteran that he suffered from hearing loss.  The June 1994 rating decision states that there were no service treatment records available "to show hearing loss incurred in or aggravated during military service."  That, evidently, was the basis of the rating decision to deny service connection.  

Since the June 1994 rating decision, the record has included evidence of bilateral hearing loss that meets the criteria for VA hearing loss; the RO has conceded the fact that the Veteran was exposed to excessive noise during service; and, the record includes an opinion from Dr. J.W., Au.D., that the Veteran's hearing loss was incurred during his active duty service.  As indicated earlier, the credibility of the evidence, although not its weight, is presumed.  Thus, the Board finds that since the June 1994 rating decision, there has been new and material evidence submitted that would raises a reasonable possibility of substantiating the claim.

The Board wishes to make clear that such evidence, although adequate for limited purposes of reopening the claim, may not be sufficient to allow a grant of the benefits sought.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  For the reasons explained in the remand section below, the Board finds that additional development of the claim is necessary before the Board may proceed to a decision on the merits of the reopened claim.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.  The claim is granted to that extent only.  


REMAND

Reasons for remand

Hearing loss and tinnitus

The Board has just reopened the Veteran's claim for hearing loss.  The record includes a January 2008 opinion by Dr. J.W., Au.D., that the Veteran's hearing loss was caused by the exposure to excessive noise that the Veteran experienced during his active duty service in 1951 and 1952.  The record also includes the March 2008 VA examiner's opinion that the Veteran's hearing loss is less likely as not related to his active duty service.  Both examinations are inadequate to resolve the issue before the Board.

Dr. J.W.'s January 2008 letter does not indicate that he reviewed any of the Veteran's VA claims folder.  He does not explain whether he considered noise the Veteran claims he was exposed to after service was the cause of hearing loss.  He does not explain whether the Veteran's hearing loss is simply a function of age and if not why not.  The opinion is simply conclusory.  The probative value of a medical provider's opinion is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." See Bloom v. West, 12 Vet. App. 185, 187 (1999).  In the case of Dr. J.W.'s opinion, the Board has no way of knowing what reasons underlie the finding that the Veteran's hearing loss was incurred during service.

The March 2008 VA examiner's opinion is equally problematic.  The examiner stated that his rationale for concluding that the Veteran's hearing was not related to service was that the "C-file lacks evidence documenting the presence of hearing loss, tinnitus, or specific incidents of acoustic trauma while in the service," and further notes that the only evidence was provided by the Veteran.  The rationale is faulty because the RO conceded exposure to excessive noise and the Veteran's service in an artillery unit was documented in the Veteran's VA claims folder when the VA examiner claimed to have reviewed it.  

Certainly, since the VA examiner's opinion was provided, the Veteran has supplied the evidence necessary to show a continuity of hearing loss from the time he served on active duty.  He has testified of the near continuous firing of the guns and his proximity to them when they were firing.  See hearing transcript at pages 6 and 7.  He has testified that he did not have hearing protection at the time.  His wife has testified that she observed the Veteran's hearing problems shortly after his return home from active duty and their continuous presence since.  See hearing transcript at page 23. 

The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  Here, the March 2008 examiner's opinion is less than adequate and the claim will be remanded for a new examination and opinion by a VA examiner.

Tinnitus

The Veteran's tinnitus claim is remanded for the same reasons as hearing loss.  The Board notes that the Veteran testified that he has experienced a ringing or "cricket" sound in his ears since he returned to service, and that it has gotten worse over time.  See hearing transcript at page 9.

Knees, headaches, back and residuals of frostbite

The Veteran contends that he fell in a hole on a very cold day while he was in Korea and injured his legs.  He has testified that he has had knee pain since then; the Board observes that at the hearing he testified about only the left knee.  See hearing transcript at pages 9-10.  His wife testified that she has observed the Veteran contend with and complain of knee pain since he returned home from active duty.  See hearing transcript at page 24.  The Veteran has not been examined for a knee disorder.

The Veteran contends that he has experienced headaches since service for which he has received medications from VA.  See hearing transcript at page 15.  His wife testified that she has observed the Veteran contend with and has heard him complain of chronic headaches since he returned from active duty service.  See hearing transcript at page 23.  The Veteran has not been examined for a chronic headache disorder.

The Veteran contends that he has had back pain since service and believes it may be related to his knees.  See hearing transcript at page 11.  His wife testified that she has heard the Veteran's complaints of back pain since he returned from active duty service.  See hearing transcript at page 23.  The Veteran has not been examined for a low back pain disorder.

The Veteran contends that he experiences foot and toe pain and tingling that he relates to a period on active duty when outside temperatures were in the range of 30-to-40 degrees below zero.  He also stated that his feet changed color at the time and that when it is cold, it is sometimes hard to move his toes.  See hearing transcript at page 12.  The Veteran has not been examined for a frost bite residuals disorder.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

The combination of the Veteran's and his wife's testimonies, the documented evidence that the Veteran served in Korea during a winter between 1951-1952, the fact that the Veteran's contentions are consistent with his active duty service, and the lack of any VA medical examination for any of the claimed disabilities, satisfies the elements of McLendon.  For those reasons, the claims will be remanded for medical examinations to be provided and opinions regarding the etiology of any diagnosed disorder to be made.

Acquired psychiatric disorder

The Veteran submitted a claim for service connection for post traumatic stress disorder (PTSD) claiming that his witnessing of a friend killed by a mine in Korea caused the disorder.  The claim was denied because there was no stressor event that could be verified.  The Veteran's attorney argued at the hearing that because new regulations are now in effect, the Veteran was entitled to service connection for PTSD.  However, the new regulations still require a diagnosis of PTSD. The Veteran was diagnosed by a September 2010 VA psychologist with "adjustment disorder with mixed anxiety and depressed mood."  The examiner specifically opined that the Veteran did not meet all the diagnostic criteria for a PTSD diagnosis.  The September 2010 examiner's report is, however, insufficient in another regard.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court clarified how the Board should analyze claims for posttraumatic stress syndrome and other acquired psychiatric disorders.  As emphasized in Clemons, though a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Essentially, the Court found that a Veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the Veteran.

The September 2010 examiner did not provide an opinion whether it was at least as likely as not that the Veteran's diagnosed acquired psychiatric disorder was incurred in or aggravated during his active duty service.  To the extent practicable, this needs to be accomplished in order to fulfill the Court's holding in Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  AMC/RO shall contact the Veteran in writing and request that he identify any healthcare provider who has treated his hearing loss, headaches, knees, low back pain, residuals of frostbite and/or his acquired psychiatric disorder.  Attempts must be made to obtain all the evidence identified by the Veteran which has not already been associated with the claims file.  To the extent that the healthcare providers are private healthcare providers, the AMC/RO shall take appropriate steps to obtain their records pertaining to the Veteran.  To the extent that the providers were VA providers, the AMC/RO shall ensure that the Veteran's VA claims folder includes all VA treatment records that are pertinent to the Veteran's claims.

2.  Following the foregoing, the AMC/RO shall provide the Veteran's VA claims folder to an appropriate VA physician or other qualified healthcare provider who shall review the Veteran's VA claims folder prior to examining the Veteran.  The examiner shall provide a description and, if appropriate, a diagnosis of any headache, knee pain, low back pain, and/or residuals of frostbite of the toes and bilateral feet disorders currently manifested by the Veteran.  If any such disorder is diagnosed, the examiner shall provide an opinion whether it is at least as likely as not that the diagnosed disorder was incurred in or aggravated during the Veteran's active duty military service.

The examiner should be informed that the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The examiner should reconcile the opinion or opinions with all clinical evidence of record.  A complete rationale should be provided for any opinion expressed and shall, if practicable, specifically refer to clinical evidence or medical literature.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  


3.  The AMC/RO shall provide the Veteran's VA claims folder to a VA audiologist who shall review the Veteran's claims folder including the testimony provided at the July 2011 hearing.  The examiner shall provide an opinion whether it is at least as likely as not that the Veteran's hearing loss and tinnitus were incurred in or aggravated during his active duty service.  

The examiner should be informed that the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The examiner should reconcile the opinion with all clinical evidence of record.  A complete rationale should be provided for any opinion expressed and shall, if practicable, specifically refer to clinical evidence or medical literature.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

If the examiner determines that examination of the Veteran is required in order to provide the requested opinion, such an examination shall be accomplished.  

4.  The AMC/RO shall provide the Veteran's VA claims folder to the September 2010 psychiatric examiner or, if that person is unavailable, to a VA psychiatrist or clinical psychologist who shall review the claims folder prior to rendering an opinion as to whether it is at least as likely as not that the Veteran's diagnosed adjustment disorder with mixed anxiety and depressed mood was incurred in or aggravated during his active duty military service.  If the examiner diagnoses the presence of a mental disorder other than adjustment disorder with mixed anxiety and depressed mood, an opinion should be provided as to whether it is at least as likely as not that the diagnosed mental disorder was incurred in or aggravated by the Veteran's active duty service.  

The examiner should be informed that the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The examiner should reconcile the opinion with all clinical evidence of record.  A complete rationale should be provided for any opinion expressed and shall, if practicable, specifically refer to clinical evidence or medical literature.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

If the examiner determines that examination of the Veteran is required in order to provide the requested opinion, such an examination shall be accomplished.  

5.  Following the foregoing and any other development deemed to be necessary, the AMC/RO shall readjudicate the Veteran's claims for service connection for hearing loss, tinnitus, headaches, knee pain, low back pain, residuals of frostbite and an acquired psychiatric disorder.  If any benefit sought on appeal remains denied, the AMC/RO should provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


